GARDEBRING, Justice,
concurring specially.
I concur with the result in the majority opinion, but I write separately to point out the difficulties faced by the Maharishi School in meeting its evidentiary burden in this matter.
On an issue as imprecise as whether an activity “lessens the burdens of government,” the particular nature of the evidence necessary to support the claim is somewhat unclear. In many of our eases the identification of a worthy social or cultural goal appears to be sufficient, without a further showing. For example, in our recent case White Earth Land Recovery Project v. County of Becker, 544 N.W.2d 778 (Minn. 1996), we made no note of the type of evidence introduced in support of a determination that the Anishinabe cultural and social service project at issue there “lessened the burdens of government.” We said simply that “the current activities and future plans of the Project are noteworthy: the Project provides jobs in maple sugar production and sale [sic], has developed farm cooperatives, [and] educates members of the tribe regarding cultural traditions * * *.” Id. at 781.
Here, the School asserts that the teaching of transcendental meditation to Minnesotans has a number of beneficial effects, including “relieving their bodies from disease.” Transcendental meditation, unlike the job development and education efforts of the White Earth Project, is unfamiliar to the courts and so the burden was on the School to support its assertion as to benefits. It simply did not meet that burden.
The School made several assertions about the benefits of its teachings, but failed to introduce any evidence, other than anecdotal accounts, to support these assertions. For example, the School asserted that there were over 500 scientific research studies supporting the benefits of transcendental meditation and other classes offered by the School. However, none of these studies were introduced, nor admitted, into evidence before the tax court. They were therefore not part of the record on appeal.1 Minn.R.Civ.App.P. 110.01. Had the Maharishi School introduced to the tax court some evidence of the benefits of these teachings, including perhaps some of the alleged 500 reports, I believe they would have made a difference in the outcome of this case.
The Minnesota Rules of Evidence apply in tax court proceedings. Minn.R. 8600.0300 (1995). The tax court, however, has allowed for the relaxation of these rules when, in its opinion, “the best interests of the parties involved may be thereby served or the determination of the cause expedited.” Minn.R. 8600.0400.
If the scientific evidence is as strong as the Maharishi School claims, it could have had an expert testify as to the scientifically-proven health benefits of transcendental meditation and the other classes offered by the School. Had the expert relied on some of the 500 studies, they may have been admitted into evidence as well. See Minn.R.Evid. 703(a). With such testimony and studies in hand, a determination that the Maharishi School lessens the burdens of government would have at least been a possibility.

. A transmittal to this court from the Director of the School, received after the oral argument, included copies of a number of scientific studies which appear to support the claims of the School. However, they are, of course, not part of the evidentiary record in this matter and therefore have no bearing on our decision.